Citation Nr: 0816764	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  04-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, to include multiple sclerosis.

2.  Entitlement to service connection for a neurogenic 
bladder, as the result of multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.  His report of discharge shows he was awarded 
the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota in which service connection for 
idiopathic progressive right hemibody spasticity (claimed as 
peripheral neuropathy) was denied.

The case was remanded in June 2007 for VA examination to 
clarify the diagnosis and etiology of the veteran's 
idiopathic progressive right hemibody spasticity.  Subsequent 
August 2007 VA examination determined that the diagnosis most 
appropriate to the veteran's neurological disorder is 
multiple sclerosis, and that the veteran also manifested a 
neurogenic bladder secondary to multiple sclerosis.  
Therefore, the issues are recharacterized as reflected on the 
front page of this decision.


FINDINGS OF FACT

1.  The medical evidence reflects that the veteran is 
currently diagnosed with multiple sclerosis which had its 
onset within the presumptive period following the veteran's 
discharge from active service.  

2.  The medical evidence reflects that the currently 
diagnosed neurogenic bladder is the result of multiple 
sclerosis.




CONCLUSIONS OF LAW

1. The criteria for service connection for a neurological 
disorder to include multiple sclerosis have been met. 38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a neurogenic 
bladder, as secondary to multiple sclerosis, have been met. 
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.  

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of multiple sclerosis to a degree of 10 
percent within seven years from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran claims service connection for a neurological 
disorder, described as idiopathic progressive right hemibody 
spasticity, as the result of exposure to the herbicide Agent 
Orange during active service.

Service medical records show no complaints of or treatment 
for a neurological disorder, weakness, or loss of muscle 
strength during active service.  His reports of medical 
history and examination at discharge reflect no complaints, 
defects, abnormalities, diagnoses or any other findings of 
neurological pathology.

Thereafter, the record is silent for any signs of 
neurological deficit or muscle weakness until 1974, when 
private records document a fall.  VA neurological consults in 
1997 and 1998 show that the veteran presented with idiopathic 
progressive right hemibody spasticity since 1995.  The 
impression was of upper motor neuron disease with unclear 
localization and corticospinal dysfunction of unclear 
etiology.  VA neurological consultation in February 2001 
reflected an impression of upper motor neuron lesion, 
etiology unclear.  The examiner noted that the possibility of 
demyelinating disease must seriously be considered.

In June 2007, the Board remanded the veteran's claim for 
further neurological examination to determine the nature and 
etiology of the veteran's neurological disorder as precisely 
as possible.

An August 2007 VA examination report is of record and 
reflects that the examiner reviewed the veteran's entire 
claims file, to include service medical records and VA and 
private treatment records.  The report shows a diagnostic 
impression of multiple sclerosis and neurogenic bladder, 
secondary to multiple sclerosis.  

The examiner explained that that there was clear evidence of 
upper motor neuron disease bilaterally with hyperreflexia and 
sustained clonus at the knees, and that the right-sided 
weakness was attributable to plaques involving the pyramidal 
but not the extrapyramidal tracts, causing weakness and loss 
of volitional control on the right side of the body.  The 
muscles were clearly atrophied on physical examination due to 
disuse atrophy from the poor volitional control to the right 
arm and right leg.  The examiner concluded it was at least as 
likely as not that the fatigue and poor muscle strength and 
endurance the veteran experienced beginning shortly after his 
charge from active service were early manifestations of the 
now-diagnosed multiple sclerosis.  For reasons which are not 
clear, the RO totally disregarded that portion of the 
examination report in denying the claim.

The examiner stated he based his findings and conclusions on 
review of the entire record to include service medical 
records, VA and non VA treatment records, and on the 
veteran's history, physical examination, and review of the 
medical literature.  His opinion is therefore accorded 
substantial probative weight and there is no evidence to the 
contrary.

During the August 2007 VA examination, the veteran reported 
onset of numbness and weakness in 1967, with poor muscle 
strength and no tolerance for exercise necessitating his 
leaving manual labor in 1969 to obtain a teaching degree.  
The veteran's report of onset of weakness in the late sixties 
is consistent with documents showing the veteran was awarded 
educational allowance beginning in 1969 to pursue a 
bachelor's degree, and with private medical records showing a 
fall in 1974.  These events occurred within the seven-year 
presumptive period for multiple sclerosis.  In the context of 
the evidence of record and the August 2007 VA examiner's 
opinion, the veteran's reported history is considered 
credible.

Service connection for a neurological disorder to include 
multiple sclerosis is warranted.  See 38 C.F.R. § 3.102.

The VA examiner in August 2007 also diagnosed a neurogenic 
bladder, as secondary to multiple sclerosis.  Accordingly, 
service connection is warranted for neurogenic bladder.   See 
38 C.F.R. § 3.102.


ORDER


Service connection for a neurological disorder, to include 
multiple sclerosis, is granted.

Service connection for a neurogenic bladder, as secondary to 
multiple sclerosis, is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


